NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 3 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BANK OF AMERICA, N.A.,                          No.    17-15905

                Plaintiff-Appellant,            D.C. No.
                                                2:16-cv-00540-JCM-NJK
 v.

MOUNTAIN GATE HOMEOWNERS'                       ORDER*
ASSOCIATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                            Submitted March 11, 2019**
                             San Francisco, California

Before: W. FLETCHER, WATFORD, and HURWITZ, Circuit Judges.

      We vacate the order of the district court and remand for further proceedings

consistent with the opinion in Bank of America, N.A. v. Arlington West Twilight

Homeowners Association, No. 17-15796, filed today.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                    Page 2 of 2

VACATED and REMANDED. Each party to bear its own costs.